                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-022-KDB-DCK

 CURTIS NEAL,                                        )
                                                     )
                Plaintiff,                           )
                                                     )
    v.                                               )       ORDER
                                                     )
 WAL-MART STORES, INC. and                           )
 SYNCHRONY BANK,                                     )
                                                     )
                Defendants.                          )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 66) filed by Samuel A. Slater, concerning Christopher R.

Fredrich, on December 20, 2019. Christopher R. Fredrich seeks to appear as counsel pro hac vice

for Defendants Wal-Mart Stores, Inc. and Synchrony Bank. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 66) is GRANTED. Christopher R.

Fredrich is hereby admitted pro hac vice to represent Defendants Wal-Mart Stores, Inc. and

Synchrony Bank.

         SO ORDERED.
                                      Signed: December 23, 2019
